Citation Nr: 0917138	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  07-31 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for meningioma, status post 
excision with residuals, also claimed as brain tumor with 
pain, hearing loss, memory loss and loss of brain and skull 
matter.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran had active service from May 1979 to May 1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.

The Veteran specifically contends that he developed a brain 
tumor while on active duty which may have been manifesting 
during service in the form of hearing loss.  The Veteran has 
explained that a post-service MRI of the brain revealed a 
large meningioma of the left frontal brain that was impinging 
on the auditory canal causing significant hearing loss from 
1999 forward. 

A review of the evidence reflects that bilateral high 
frequency sensorineural hearing loss, possibly associated 
with a history of noise exposure, was diagnosed upon VA 
examination conducted in August 1999.  In a rating action 
issued in April 2000, service connection was granted for left 
ear hearing loss, but not for right ear hearing loss.  VA 
records reflect that the Veteran was seen in December 2003 
with complaints of increased hearing loss since 1999, at 
which time an impression of asymmetric hearing loss (left 
greater than right) with significant increase in loss since 
1999 was made and a MRI was recommended for further 
evaluation.  VA records dated in March and April 2004 
indicate that testing and evaluation revealed a cavernous 
sinus mass consistent with meningioma, growing underneath the 
left temporal lobe.  Surgery, to include endovascular 
embolization of the tumor by interventional radiology and 
temporal craniotomy, was performed at the Duke University 
Hospital in mid-September-2004.  Subsequently, in 2006, the 
Veteran filed a claim for entitlement to service connection 
for meningioma, status post excision with residuals, also 
claimed as brain tumor with pain, hearing loss, memory loss 
and loss of brain and skull matter. 

The file contains a medical opinion dated in December 2006 
provided by Dr. S. of the Duke University Medical Center 
giving the dimensions of the Veteran's tumor and mentioning 
that the type of tumor presented in the Veteran's case was 
typically slow growing.  Dr. S. observed that it was 
difficult to determine how long the tumor had been presented 
but believed that it had been a number of years 
(unspecified).  In light of the information provided in this 
medical statement, the Board believes that additional 
evidentiary development is warranted in this case.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims (the Court) has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Such evidence has been 
presented in this case, as discussed herein.  

In this case, the Veteran has not been provided a VA 
examination to evaluate his claimed disability and whether it 
bears any relationship to service.  This issue presents a 
medical question which cannot be answered by the Board and 
which must be addressed by an appropriately qualified medical 
professional.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 
(1999) (the Board is prohibited from exercising its own 
independent judgment to resolve medical questions).  A 
medical examination and opinion is therefore necessary.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2008) (a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim).  Thus, the Board must remand this matter to 
obtain a clarifying VA medical opinion, accompanied by a 
rationale in support of that opinion, prior to adjudicating 
this claim.  See Colvin v. Derwinski, 1 Vet. App. at 175.

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claims on appeal and to afford 
full procedural due process, the case is REMANDED for the 
following:


1.  The Veteran has specifically 
referenced information provided to him by 
a neuro-surgeon at the VAMC in Durham, 
North Carolina pertaining to the growth 
rate of tumors (see Notice of 
Disagreement dated November 2006).  The 
RO is requested to contact this 
specialist and inquire as to whether he 
could provide for the record a medical 
statement or medical treatise evidence 
confirming the information reported by 
the Veteran as referenced in that 
statement.  Efforts made in this regard 
should be documented in the record, as 
should the disposition of this request 
for evidence.

2.  The Veteran should be afforded a VA 
examination in conjunction with his 
service connection claim for meningioma, 
status post excision with residuals, also 
claimed as brain tumor with pain, hearing 
loss, memory loss and loss of brain and 
skull matter, to be conducted by an 
appropriate examiner.  The Veteran's 
claims file must be made available to the 
examiner to review in conjunction with 
the examination; such review must be 
noted in the examination report.  All 
tests and studies deemed necessary by the 
examiner should be performed.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to address the 
following:

The examiner should address whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that the 
Veteran's claimed condition (specifically 
the tumor) initially manifested during 
service or within the first post-service 
year, or is otherwise etiologically 
related to service (the Veteran was 
discharged from service in May 1999).  A 
rationale supporting the conclusion 
reached should be provided, to include 
reference and inclusion of any medical 
information/treatise evidence used to 
support the opinion. 

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the case, and that the 
consequences of failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158 and 3.655 (2008).

3.  After completion of the above 
development, the Veteran's service 
connection claim for meningioma/brain 
tumor with claimed residuals should be 
readjudicated.  If the determination as 
to this claim remains less than fully 
favorable to the Veteran, he should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

